Citation Nr: 0206360	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  98-05 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right medial malleolus, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for a calcaneal 
spur of the right foot, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1985.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.   In October 1999, the 
Board remanded the case to the RO for additional development.  
That development has since been completed, and the case is 
once again before the Board for appellate review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of these 
claims.

2.  The veteran's residuals of a fracture of the right medial 
malleolus are manifested by moderate limitation of motion and 
objective evidence of pain that results in marked impairment 
of ankle function.  However, no ankylosis or malunion of the 
joint is shown.

3.  The veteran's calcaneal spur of the right foot is 
manifested by pain, swelling and some functional impairment 
with ambulation as well as X-ray evidence of mild diffuse 
degenerative changes but no significant interval changes, all 
of which result in a moderately severe foot injury.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
a fracture of the right medial malleolus have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2001), as amended by 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102).

2.  The criteria for an evaluation in excess of 20 percent 
for a calcaneal spur of the right foot have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic 
Code 5284 (2001), as amended by 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record shows that the veteran injured his right foot and 
ankle in service when a truck ran over his foot during a 
field exercise in 1984.  As a result, service connection was 
granted for residuals of a fracture of the right medial 
malleolus and for a calcaneal spur of the right foot.  

The veteran filed a claim in December 1996 in which he 
requested that these disabilities be reevaluated in light of 
increasing pain, both of which were rated as 10 percent 
disabling.  The veteran was afforded a VA compensation 
examination in January 1997, at which time he reported 
increased swelling and sharp pain in his right foot.  He said 
the pain was located around his second or third toe and would 
occasionally radiate to his ankle.  This would occur after 
walking approximately 100 feet.  Upon physical examination, 
the veteran was observed to ambulate with a cane in his right 
hand and stood with his weight on his left foot.  He was able 
to stand on his heels without difficulty but was unable to 
squat and refused to stand on his toes because of pain.  
Slight swelling around the ankle was present.  Range of 
motion testing showed plantar flexion of 15 degrees and 
dorsiflexion of 30 degrees for both feet, with no pain 
reported.  Pain was reported, however, with palpation of the 
metatarsal head of the second and third right toes.  The 
veteran commented that this was the same pain he often 
experienced with ambulation.  The examiner observed the 
veteran wincing when this area was palpated.   X-rays of the 
right foot revealed spurring at the insertion site of the 
Achilles tendon on the calcaneus; a small bony fragment 
adjacent to the medial malleolus, which may have represented 
a prior fracture; and mild degenerative changes at the 
tarsonavicular joint.  The diagnosis was "History of 
fractured right medial malleolus and calcaneal spur with 
swelling and moderate ostial arthritis."  The examiner also 
commented that the veteran's description of pain was 
consistent with the objective signs, namely the veteran's 
wincing on palpation of the foot, as well as limping as he 
left the waiting area. 

At a hearing held before a hearing officer at the RO in April 
1998, the veteran reported significant pain and swelling in 
his right foot and ankle.  He said he was able to walk only 
100 feet without a cane.  He added that he was unable to put 
any weight on his right toes and could only put a little 
weight on the ball of his right foot.  He explained that he 
limped quite a bit and placed most of his weight on the 
outside of his right foot.  As a result, he would wear out a 
pair of shoes every two to three weeks.  He said he had 
difficulty moving his right foot and putting shoes on, that 
he was unable to wear shoes with laces because of swelling, 
and that special shoes were in the process of being made.  
The veteran's representative closed the hearing by requesting 
that increased ratings be awarded on the basis of functional 
loss due to the veteran's complaints of pain on use.

The Board remanded the case in October 1999 to afford the 
veteran an additional examination to fully evaluate his 
complaints of pain, fatigability and incoordination.  At a VA 
examination in December 1999, the examiner recorded the 
veteran's history concerning the injury to his right foot and 
ankle in service.  The veteran reported that he has 
experienced persistent, severe pain and occasional swelling 
of the right foot since the accident.  He said he was unable 
to work due to joint pain, but did not elaborate on which 
joints precluded employment.  He described the pain as 
debilitating, which negatively impacted his life.  He 
indicated that he used a cane to ambulate and took 
nonsteroidals for pain.  Objectively, there was no effusion.  
Crepitus was present over the right ankle joint.  His right 
ankle demonstrated dorsiflexion to 10 degrees, which the 
examiner characterized as mildly decreased, and flexion to 30 
degrees, which was characterized as moderately decreased.  
Point tenderness was located over the second and third 
metatarsal heads, with no other bony deformities.  The 
examiner's diagnostic assessment was "Ankle pain, status-
post right malleolus fracture and calcaneal."  The examiner 
opined that the veteran's foot disorders were moderate to 
moderately severe.  This characterization was based in part 
on the veteran's subjective complaints, which seemed worse 
than objective findings shown on examination.  It was also 
noted that the joint limitation could be attributed to the 
residuals of the medial malleolus calcaneal spur of the right 
foot and that his functional impairment may also be related 
to limitation of the joint.  The examiner also stated that 
true foot pain in the second and third metatarsal heads may 
be contributing to the veteran's limitation.  Finally, the 
examiner stated that arthritis in the right ankle could 
likely cause weakened movement and incoordination, as 
described by the veteran.  

In May 2000, the RO increased the veteran's disability for 
his calcaneal spur of the right foot from 10 to 20 percent, 
effective December 27, 1997, the date he filed his claim.  
Inasmuch as the grant of a 20 percent evaluation is not the 
maximum benefit under the rating schedule, the claim for an 
evaluation higher than 20 percent for the veteran's calcaneal 
spur of the right foot remains in controversy and is still a 
viable issue for appellate consideration by the Board.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In connection with unrelated claims, the veteran underwent a 
VA general medical examination in August 2001.  During the 
interview, the veteran reiterated that he suffered from 
chronic pain and swelling in his right foot and ankle.  He 
said the swelling prevented him from wearing regular shoes 
and that he had to wear sandals.  He indicated that he had 
received anti-inflammatory shots in his foot and ankle, but 
was told by doctors that such shots were no longer available.  
Upon physical examination, the veteran's posture and gait 
were described as normal.  Tenderness was present to 
palpation at the dorsal surface of the right foot.  The 
examiner stated, however, that no specific tender spots were 
present.  Range of motion testing of the right ankle showed 
dorsiflexion of approximately 10 degrees and plantar flexion 
of approximately 30 degrees.  Swelling was not observed in 
either foot or ankle.  No erythema or warmth was present.  X-
rays of the right foot revealed mild diffuse degenerative 
changes without evidence of significant interval changes.  X-
rays of the right ankle revealed mild degenerative changes 
and a well cortical irregularity involving the lateral aspect 
of the distal tibia.  Based on these findings, the diagnoses 
included history of traumatic crush injury to the right foot 
and ankle in 1984, resulting in pain and swelling of the 
right foot and ankle.  

In addition to the above evidence, the record shows that the 
veteran underwent a total left hip replacement in 1994.  
Other records include a private medical record dated in 
February 1998 which notes a leg length discrepancy since 
1977, and plano-valgus deformities of both feet with a 
prescription for extra depth shoes with custom inserts with 
longitudinal and metatarsal arch pads and a 1/2 inch buildup on 
the right shoe.  After reviewing medical records associated 
with treatment for the veteran's nonservice-connected left 
hip disability, the only evidence pertinent to the 
disabilities on appeal involves a May 1999 treatment record 
from the Trover Clinic in which it was noted that both of the 
veteran's feet exhibited full range of motion.  The record 
also reflects that the veteran stopped working shortly after 
his hip replacement.

II.  Analysis

A.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  In August 2001, VA also 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Under these provisions, VA has a duty to notify the veteran 
of the evidence needed to substantiate his claims.  VA also 
has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating the claims.  In the 
case of a claim for compensation benefits, the duty to assist 
also includes obtaining the veteran's service medical records 
and other records pertaining to service, records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
veteran.  If VA is unable to obtain records identified by the 
veteran, VA must notify him of the identity of the records 
that were not obtained, explain the efforts to obtain the 
records, and describe any further action to be taken to 
obtain the records.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion if such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. §§ 5103 and 5103A 
(West Supp. 2001).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the VCAA.  The Board remanded the case in 
October 1999 to afford the veteran a thorough orthopedic 
examination of his right foot and ankle.  That examination 
was performed on December 1999, and complies with the 
directives of the remand.  The veteran also underwent a VA 
general medical examination in August 2001, which includes 
findings pertaining to his right foot and ankle.  It also 
appears that all relevant medical records have been obtained 
and associated with the claims file.  The Board concludes, 
moreover, that the discussions in the statement of the case 
and supplemental statements of the case have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The RO also notified the veteran of the applicable 
provisions of the VCAA in letters dated January and November 
2001.  As such, compliance with VA's notification 
requirements have been met, and further development would 
serve no useful purpose.  Given that the actions by the RO 
reflect fundamental compliance with the newly enacted version 
of 38 U.S.C.A. § 5103, the Board finds no further action in 
this regard is warranted. The Board therefore finds further 
that disposition of the veteran's claims at the present time 
is appropriate.

B.  Residuals of a Fracture of the Right Medial Malleolus

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's disability due to residuals of a fracture of 
the right medial malleolus (right ankle disability) is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5271.  Under this provision, a 10 percent evaluation is 
warranted for moderate limitation of motion of the ankle, 
while a 20 percent evaluation is warranted for marked 
limitation of motion of the ankle.  An evaluation higher than 
20 percent is not provided for under this diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The Board notes further, that under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Code, a rating of 10 percent is 
warranted for each major joint or groups of joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Section 4.40 
provides, in pertinent part, that it is "essential that the 
examination on which ratings are based" adequately portray 
the "functional loss" accompanying the purportedly disabling 
condition which is the subject of the claim.  In defining 
that term, the regulation further states that functional loss 
may be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled."  Section 4.45 states that to determine 
the factors causing disability of the joints inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 C.F.R. 
§ 4.45(f).  Thus, pain on use is as important in rating a low 
back disability as is limitation of motion, since "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 20 percent 
evaluation for the veteran's right ankle disability on the 
basis of limitation of motion with demonstrated additional 
functional loss due to pain.  The January 1997 VA examination 
report noted that the veteran's right ankle exhibited 15 
degrees of plantar flexion and 30 degrees of dorsiflexion.  
Parenthetically, the Board note that it is not clear whether 
these numbers were transposed when normal ankle range of 
motion, as set forth below is considered.  Nonetheless, VA 
examinations performed in December 1999 and August 2000 noted 
that his right ankle exhibited 10 degrees of dorsiflexion and 
30 degrees of flexion.  These findings are consistent with 
moderate limitation of motion under Diagnostic Code 5271, 
which warrants a 10 percent evaluation.  See 38 C.F.R.        
§ 4.71, Plate II (indicating standard range of motion of the 
ankle from 0 degrees to 20 degrees for dorsiflexion, and from 
0 degrees to 45 degrees for plantar flexion).  

However, the veteran's right ankle disability is also 
characterized by functional loss due to pain, as described 
during three VA examinations.  For example, a VA examiner in 
January 1997 stated that the veteran's description of pain 
was consistent with the objective signs, as the veteran was 
observed to limp while leaving the waiting area.  A VA 
examiner in December 1999 also noted that the veteran 
experienced functional impairment due to limitation of the 
right ankle joint, as well as weakened movement and 
incoordination.  These findings are consistent with the 
veteran's complaints of pain and instability, as well as the 
fact that he uses a cane to ambulate.  Thus, the Board 
believes that the evidence involving limitation of motion, 
combined with objective findings and subjective reports of 
discomfort and tenderness of the right ankle, provides a 
basis for the assignment of a 20 percent evaluation under 
Diagnostic Code 5271.  See generally, 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 205-207; Voyles v. Brown, 
5 Vet. App. 451, 453 (1993).

In conclusion, the Board finds that the evidence supports a 
20 percent evaluation for the veteran's residuals of a 
fracture of the right medial malleolus.  In reaching this 
decision, the Board finds that the preponderance of the 
evidence is against an evaluation higher than 20 percent.  
The Board notes that 20 percent is the maximum rating 
provided under Diagnostic Code 5271.  Moreover, no other 
potentially applicable diagnostic code affords the veteran an 
evaluation higher than 20 percent.  There is no evidence that 
the veteran's right ankle disability is manifested by 
ankylosis (Diagnostic Codes 5270 and 5272) or malunion of the 
ankle (Diagnostic Code 5273).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272 and 5273 (2001).  Hence, an 
evaluation in excess of 20 percent is not warranted.


C. Calcaneal Spur of the Right Foot

The veteran's calcaneal spur of the right foot (right foot 
disability) is currently evaluated as 20 percent disabling 
under Diagnostic Code 5284.  This diagnostic code provides a 
10 percent evaluation for a moderate foot injury, a 20 
percent evaluation for a moderately severe foot injury, and a 
30 percent evaluation for a severe foot injury.  An 
evaluation higher than 30 percent is not provided under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Unfortunately, words such as "moderate", "moderately severe", 
and "severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R.        § 4.6. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the veteran's right 
foot disability, as the evidence shows this disability to be 
no more than moderately severe under Diagnostic Code 5284.  
The Board notes that symptomatology associated with the 
veteran's right ankle disability, such as limitation of 
motion and related functional impairment, have already been 
contemplated in the 20 percent evaluation assigned by virtue 
of this decision.  Therefore, the Board will not consider 
these symptoms in evaluating the veteran's right foot 
disability, as such consideration would violate the rule 
against pyramiding found in 38 C.F.R. § 4.14.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (evaluation of the same 
disability or manifestations under various diagnoses is to be 
avoided.)

Turning to the symptomatology associated with the veteran's 
right foot disability, the evidence shows that his right foot 
is manifested by pain and swelling, which results in some 
functional impairment.  In particular, swelling was shown on 
at least one VA examination.  Pain and/or tenderness was 
demonstrated on repeat VA examination and at least on 
examiner did find some joint impairment may be due to the 
veteran's right calcaneal spur.  At his January 1997 VA 
examination, the veteran compared this pain to the pain he 
often experienced with ambulation.  Although the veteran 
refused to stand on his toes because of pain, he was able to 
stand on his heels without difficulty.  These symptoms, 
however, do not equate to a severe foot disability.  
Furthermore, a May 1999 treatment record from the Trover 
Clinic noted that both feet exhibited full range of motion.  
This is consistent with X-ray evidence in August 2001 which 
revealed only mild diffuse degenerative changes in the right 
foot without evidence of significant interval changes.  A VA 
examiner in December 1999 also characterized the veteran's 
right foot disability as "moderate to moderately severe", 
which contemplates a 10 percent or 20 percent evaluation 
under Diagnostic Code 5284.  In light of the objective 
evidence, the Board agrees with that characterization.  Thus, 
since the veteran's right foot disability is no more than 
moderately severe, and evaluation in excess of 20 percent is 
not warranted. 

The Board also finds that no other diagnostic code affords 
the veteran an evaluation in excess of 20 percent.  The only 
other diagnostic codes pertaining to the foot which provide 
evaluations higher than 20 percent are Diagnostic Code 5276 
(flatfoot), Diagnostic Code 5278 (claw foot, pes cavus), and 
Diagnostic Code 5283 (tarsal, or metatarsal bones, malunion 
or nonunion of).  38 C.F.R. § 4.71a.  However, as none of the 
evidence shows that the veteran has any of these conditions, 
they are not for application. 

In denying the veteran's claim, the Board finds that a higher 
evaluation is not warranted based on his complaints of 
functional loss due to pain.  See 38 C.F.R.     §§ 4.40, 
4.45, 4.59; DeLuca, supra.   The Board accepts that the 
veteran's right foot disability is characterized by pain and 
swelling.  Nevertheless, these symptoms have been fully 
contemplated in the currently assigned 20 percent evaluation.  
The Board also does not dispute that the veteran requires a 
cane to ambulate and experiences functional loss due to pain 
and incoordination.  These findings, however, are primarily 
related to his right ankle disability, as well as other 
orthopedic disabilities which are not the subject of this 
appeal.  Significantly, a May 1999 treatment record from the 
Trover Clinic noted that the veteran's feet exhibited full 
range of motion.  Given these findings, the Board finds that 
an evaluation in excess of 20 percent is not warranted under 
38 C.F.R. §§ 4.40, 4.45, and 4.59 for the veteran's right 
foot disability.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's right foot disability.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56.

D. Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1) (2001).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

The record does not objectively show that either disability 
at issue in this case has independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  The record 
shows that the veteran stopped working shortly after 
undergoing a total left hip arthroplasty in February 1995.  
At no time has the veteran alleged that his right foot and 
ankle disabilities have markedly interfered with his ability 
to work.  Thus, in the absence of factors demonstrating an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 20 percent evaluation for residuals of a 
fracture of the right medial malleolus is granted.

Entitlement to an evaluation in excess of 20 percent for a 
calcaneal spur of the right foot is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

